Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Allowable Subject Matter
Claims 1, 3 - 9 and 11 – 17 are allowed.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
Independent Claims 1, 9 and 17 are considered allowable since when reading the claims in light of the specification, as per MPEP §2111.01 none of the references of record alone or in combination disclose or suggest the combination of limitations specified in independent claim 1, including
“a memory configured to store a channel named entity dictionary; and 
a processor configured to: 
extract N channels from electronic program guide (EPG) information based on user log information; 
perform named entity recognition (NER) on the extracted N channels for determining whether a channel name of each of the extracted N channels is included in the channel named entity dictionary; 
obtain one or more of channels successful for the NER as a recommended channel; and 
transmit information about the recommended channel through the communication interface to the display device”

The examiner has found that the prior art(s) does not appear to teach or suggest or render obvious the claimed limitation(s) in combination with the specific added limitations as recited in independent claim(s). The prior art of record fail(s) to teach or suggest individually or in combination the independent claims.
	Examiner has previously presented that Kim teaches extracting channels that user has frequently watched from and EPG and analyzing the extracted channels to generate a recommendation channel list ([0145], [0050] and [0206]).  Kim further teaches the newly added limitation of extracting EPG information based on user log information as the user’s viewing history is analyzed to extract channels that the user has frequently watched, ([0050]).  However, Kim does not clearly demonstrate performing named entity recognition NER on the extracted channels.
	To supplement the teachings of Kim, the examiner has previously presented Yeh as teaching that an NER can process parsed data to determine information such as the names of movies of TV shows ([0052] – [0053]) and a commercial EPG can be searched ([0007]).  However, the combination of Kim and Yeh does not clearly demonstrate the newly added limitations of a memory for storing a channel named entity dictionary and determining whether a channel name is included in the dictionary.
	Examiner further presents Kemp et al., US Pub. 2017/0161367 A1 as teaching that a database search can be performed for recognized named-entities in the context of speech recognition on an audio signal (Abstract).  For example, if a user is watching a newscast, a named-entity recognition unit might identify the name of the channel presenting the newscast ([0034]).  However, Kemp does not cure the deficiencies of the prior art described above.  Therefore, Claim 1 is considered allowable. 
Claims 9 and 17 are considered allowable for the same reasons stated above. The dependent claims 3 – 8 and 11 - 16 are allowed because they further limit independent claims 1 and 9.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Kemp et al., US Pub. 2017/0161367 A1 teaches that a database search can be performed for recognized named-entities in the context of speech recognition on an audio signal (Abstract).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Cynthia M FOGG whose telephone number is (571)272-2741. The examiner can normally be reached Monday-Friday 7:00-3:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Flynn can be reached on (571)272-1915. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CYNTHIA M FOGG/Examiner, Art Unit 2421